           Case 1:20-cv-11232-IT Document 16 Filed 12/28/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


JESSICA HINTON; TIFFANY TOTH
GRAY; URSULA MAYES a/k/a URSULA
SANCHEZ; CIELO JEAN GIBSON; and
EVA PEPAJ ,
       Plaintiffs,

v.                                                        C.A. NO.: 1:20-CV-11232-IT

THE NEXT PLACE, LLC,
WILLIAM FAIRWEATHER,
THE GREATEST BAR, LLC, and
PETER LUCIDO ,
       Defendants.


     PARTIAL STIPULATION OF DISMISSAL WITHOUT PREJUDICE OF CLAIMS
                 AGAINST DEFENDANT, PETER LUCIDO, ONLY

       It is hereby stipulated among the parties that all claims against Defendant, Peter Lucido,

ONLY be and hereby are dismissed without prejudice pursuant to Rule 41(a)(1)(ii).

 Plaintiffs,                                     Defendants,
 By Their Attorneys,                             By Their Attorneys,

 /s/ Paul V. Sullivan                            /s/ Conrad J. Bletzer, Jr.
 __________________________                      __________________________
 Paul V. Sullivan, BBO #634466                   Conrad J. Bletzer, Jr. BBO# 045760
 Sullivan Law Offices, PC                        Bletzer & Bletzer, P.C.
 33 Broad Street, Suite 302                      300 Market Street
 Providence, RI 02903                            Brighton, MA 02135
 Tel: (401) 861-9900                             Phone: 617-254-8900
 Fax: (401) 861-9977                             Fax: 617-254-5522
 psullivan@psullivanlaw.com                      ConradBletzer@bletzerlaw.com
           Case 1:20-cv-11232-IT Document 16 Filed 12/28/20 Page 2 of 2




Defendants,
The Greatest Bar LLC, The Next Place, LLC,
and William Fairweather,

By Their Attorneys,

/s/ Gareth W. Notis
__________________________
Gareth W. Notis, BBO #637814
gnotis@morrisonmahoney.com
MORRISON MAHONEY LLP
250 Summer Street
Boston, MA 02210-1181
Phone: 617-439-7500
Fax: 617-342-4821




                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on December 28,

2020


 /s/ Gareth W. Notis
Gareth W. Notis




                                                 2
